Appellate Case: 22-3028     Document: 010110745918         Date Filed: 09/28/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           September 28, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  JOSEPH LEE ALLEN,

        Petitioner - Appellant,

  v.                                                           No. 22-3028
                                                      (D.C. No. 5:18-CV-03301-SAC)
  SHANNON MEYER,                                                 (D. Kan.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

        Petitioner-Appellant Joseph Lee Allen, appearing pro se, seeks a certificate of

 appealability (COA) to appeal from the district court’s denial and dismissal of his petition

 under 28 U.S.C. § 2254 challenging his state convictions for aggravated battery,

 attempted first degree murder, and criminal possession of a firearm.1

        In November 2006, a Kansas jury found Mr. Allen guilty of one count of

 aggravated battery, an alternative count of attempted first-degree murder, and one count


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Because Mr. Allen proceeds pro se, we construe his arguments liberally, but we
 “cannot take on the responsibility of serving as [his] attorney in constructing arguments
 and searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840
 (10th Cir. 2005).
Appellate Case: 22-3028     Document: 010110745918         Date Filed: 09/28/2022     Page: 2



 of criminal possession of a firearm. The charges arose from an incident in which

 someone shot Wayne “Squirt” Brandon, Jr. in front of his home. Mr. Brandon identified

 Mr. Allen as the shooter. While in jail awaiting trial, Mr. Allen wrote Mr. Brandon two

 letters offering him money, and, according to a jailhouse informant, confessed to the

 shooting. See State v. Allen, No. 101,367, 2010 WL 3636269, at *1–2 (Kan. Ct. App.

 Sept. 10, 2010) (“Allen I”). In 2008, the Kansas district court sentenced Mr. Allen to

 586 months’ imprisonment for the attempted first-degree murder charge and a concurrent

 term of 8 months’ imprisonment for criminal possession of a firearm. See id. at *2. The

 court did not impose any sentence for the aggravated battery conviction.

        Mr. Allen appealed his conviction to the Kansas Court of Appeals (KCOA)

 raising, among other issues, ineffective assistance of counsel. The KCOA remanded the

 case for an evidentiary hearing under State v. Van Cleave, 716 P.2d 580 (Kan. 1986), to

 develop a factual record regarding Mr. Allen’s claims of ineffective assistance. See Allen

 I, 2010 WL 3636269, at *3. On remand, the district court held a two-day evidentiary

 hearing in December 2012. Mr. Allen represented himself at the Van Cleave hearing,

 with standby counsel present. The district court denied relief to Mr. Allen and the KCOA

 affirmed that denial. See State v. Allen, No. 110,353, 2014 WL 6775823, at *1 (Kan. Ct.

 App. Nov. 26, 2014) (“Allen II”). Mr. Allen was represented by counsel in the appeal of

 Allen II. See id.

        Mr. Allen then pursued state post-conviction relief in 2015, filing a motion under

 Kan. Stat. Ann. § 60-1507 alleging ineffective assistance of trial and appellate counsel in

 Allen II. The Kansas district court denied relief. The KCOA dismissed portions of and

                                              2
Appellate Case: 22-3028      Document: 010110745918          Date Filed: 09/28/2022     Page: 3



 affirmed the remainder of Mr. Allen’s appeal. See Allen v. State, No. 115,775, 2017 WL

 6062272, at *7 (Kan. Ct. App. Dec. 8, 2017) (“Allen III”). Mr. Allen then filed a petition

 in federal district court for relief under 28 U.S.C. § 2254.2

        In Mr. Allen’s § 2254 petition, he advanced 41 claims, primarily consisting of

 allegations of ineffectiveness of his trial, appellate, and post-conviction counsel. After

 giving Mr. Allen an opportunity to show cause, the district court dismissed claims 4–10,

 17–20, and 32 on the basis of procedural default—because the Kansas court denied these

 claims “based on an adequate and independent state procedural rule,” a federal court

 cannot review them. Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). In a later order, the

 district court considered the remainder of Mr. Allen’s claims and found they were either

 procedurally defaulted or did not entitle him to relief on the merits. The district court

 denied Mr. Allen’s application for a COA, and this appeal followed.

        To obtain a COA, Mr. Allen must make a “substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). The substance of that showing depends on

 whether the district court rejected his constitutional claims on the merits or on procedural

 grounds. “Where a district court has rejected the constitutional claims on the merits, the

 showing required to [obtain a COA] is straightforward: The petitioner must demonstrate

 that reasonable jurists would find the district court’s assessment of the constitutional

 claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). But “[w]hen


        2
         While Mr. Allen’s § 2254 petition was pending, he filed a second Kan. Stat. Ann.
 § 60-1507 motion in state district court. The state district court summarily denied that
 motion, and the KCOA affirmed. See State v. Allen, No. 123,273, 2021 WL 3823646,
 at *1 (Kan. Ct. App. Aug. 27, 2021) (“Allen IV”).
                                               3
Appellate Case: 22-3028      Document: 010110745918         Date Filed: 09/28/2022      Page: 4



 the district court denies a habeas petition on procedural grounds without reaching the

 prisoner’s underlying constitutional claim,” the prisoner must show “that jurists of reason

 would find it debatable whether the petition states a valid claim of the denial of a

 constitutional right and that jurists of reason would find it debatable whether the district

 court was correct in its procedural ruling.” Id.

        Mr. Allen has not made the requisite showing. He summarily advances numerous

 claims of ineffective assistance of counsel, but he does not present any colorable basis to

 conclude the district court was incorrect when it dismissed the procedurally defaulted

 claims or denied the remaining claims on their merits. He argues the court should have

 overlooked some of the state procedural defaults because the Kansas district court

 “forced” him to proceed pro se in his Van Cleave hearing, see Aplt. Appl. for COA at 1,

 7, 10; Aplt. Opening Br. at 13, but he points to no support in the record for this

 contention. To the contrary, the record indicates the Kansas district court in the Van

 Cleave hearing allowed Mr. Allen to proceed pro se with standby counsel at Mr. Allen’s

 own request. See R. vol. 2 at 2055:7–14; 2056:6–17; 2525:16–2526:13. And Mr. Allen

 was represented by counsel during the direct appeal of his case. For those claims that are

 not subject to procedural default, Mr. Allen does not set forth any basis to conclude his

 claims of ineffective assistance of counsel overcame the “strong presumption that

 counsel’s conduct falls within the wide range of reasonable professional assistance,”

 Strickland v. Washington, 466 U.S. 668, 689 (1984), or that the district court otherwise

 erred in dismissing them.



                                               4
Appellate Case: 22-3028     Document: 010110745918          Date Filed: 09/28/2022      Page: 5



        Further, at multiple points in his submissions to this court, Mr. Allen incorporates

 by reference large sections of prior trial or appellate briefs he submitted to the Kansas

 courts. But “[t]his court is under no obligation to consider arguments not fully set forth

 in a party’s appellate brief, including arguments incorporated by reference to prior

 pleadings or other materials,” Concrete Works of Colo., Inc. v. City & Cnty. of Denver,

 321 F.3d 950, 979 n.14 (10th Cir. 2003), and we decline to consider such arguments here.

        Because Mr. Allen advances no basis on which jurists of reason could disagree

 either with the district court’s procedural or substantive rulings, we deny a COA and

 dismiss this matter.


                                               Entered for the Court


                                               Jerome A. Holmes
                                               Circuit Judge




                                               5